CLD-065                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3904
                                       ___________

                             IN RE: AKEEM R. GUMBS,
                                                Petitioner
                       ____________________________________

                       On a Petition for Writ of Mandamus from the
                            District Court of the Virgin Islands
                     (Related to D.V.I. Crim. No. 3:11-cr-00021-001)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  December 8, 2016

               Before: FISHER, SHWARTZ and BARRY, Circuit Judges

                           (Opinion filed: December 16, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Akeem R. Gumbs petitions for a writ of mandamus directing the District Court of

the Virgin Islands to rule on his (1) pending motion for summary judgment filed in

connection with his motion to vacate, set aside, or correct his sentence filed pursuant to

28 U.S.C. § 2255; (2) pending motion to dismiss count 6 of the indictment; and (3)

motion to vacate, set aside, or correct his sentence filed pursuant to 28 U.S.C. § 2255.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
This is the third petition for a writ of mandamus Gumbs has filed in this case; we have

denied his previous petitions. See C.A. No. 16-1452; 16-2689. We will likewise deny

this petition.

       Gumbs filed a sixth amended § 2255 motion on October 5, 2015; a motion for

summary judgment on October 20, 2015; and a motion to dismiss on February 16, 2016.

In May 2016, the District Court referred Gumbs’ § 2255 motion to a Magistrate Judge.

Gumbs filed an amended motion to dismiss in June. The Magistrate Judge recommended

Gumbs’ § 2255 motion be denied in October; Gumbs filed objections to the Report and

Recommendation in November. Gumbs has now filed a petition for a writ of mandamus

pursuant to 28 U.S.C. § 1651 seeking an order directing the District Court to enter

judgment on the § 2255 motion, motion for summary judgment, and motion to dismiss.

       We rejected Gumbs’ last two mandamus petitions, and we will reject this one as

well. Mandamus is an appropriate remedy only in the most extraordinary situations. In

re Pasquariello, 16 F.3d 525, 528 (3d Cir. 1994). To justify such a remedy, a petitioner

must show that he has (1) no other adequate means of obtaining the desired relief and (2)

a “clear and indisputable” right to issuance of the writ. Haines v. Liggett Grp. Inc., 975

F.2d 81, 89 (3d Cir. 1992) (citing Kerr v. United States District Court, 426 U.S. 394, 403

(1976)).

       Here, the Magistrate Judge recently entered a report and recommendation

regarding the § 2255 motion. A district court retains discretion over the manner in which

it controls its docket. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir.

1982). Presumably the District Court will enter a final judgment in due time, within its

                                              2
discretion. Likewise, Gumbs’ amended motion to dismiss has been pending for five

months, far from an “undue delay . . . tantamount to a failure to exercise jurisdiction.”

Cf. Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996), superseded in part on other

grounds by 3d Cir. L.A.R. 24.1(c). Gumbs’ last petition for a writ of mandamus was

denied by this Court two months ago. The only change from then to now is that the

District Court has exercised its discretion in utilizing the Magistrate Judge in pursuing a

diligent resolution of Gumbs’ voluminous motions, claims, and filings. Accordingly, our

conclusion is the same. The petition will be denied.




                                              3